Case 8:21-cv-00101-MSS-AAS Document 8 Filed 01/22/21 Page 1 of 6 PagelD 30

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

IN ADMIRALTY

IN THE MATTER OF:

THE COMPLAINT OF PAULA DALTON, AS
OWNER OF A 2015 19? TWIN VEE BAY CAT
(HULL ID: TVG19158G415), IN A CAUSE OF
EXONERATION FROM OR LIMITATION OF
LIABILITY,

CASE NO.: 8:21-cv-00101-MSS-AAS

Petitioner.

/

 

ORDER APPROVING AD INTERIM STIPULATION AND ISSUING
MONITION AND INJUNCTION

A Complaint has been filed herein by Petitioner, PAULA DALTON, as owner of a 2015
Twin Vee Powercats 19’ Bay Cat (HIN # TVG19158G415) (the “Vessel”). Petitioner is claiming
the benefits of exoneration from or limitation of liability as provided for in the Act of Congress
embodied in 46 U.S.C. § 30501, et seg., together with all statutes supplementary thereof, and
Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal
Rules of Civil Procedure. Petitioner is also contesting liability independently of the limitation of
liability claim under said Act for any loss, damage, personal injuries, or destruction of property
or other occurrences arising from the incident described in said Complaint, which occurred on or
about November 27, 2019 on Florida’s navigable waters off the coast of Big Pine Key, Monroe
County, Florida. Petitioner's Complaint also states the facts and circumstances on which such
exoneration from or limitation of liability is claimed; and on hearing counsel for Petitioner and
on considering the Complaint, which is filed herein, and considering Petitioner is able and
willing to make such increases or decreases in the Ad Interim Stipulation, together with adequate

surety as the Court may from time to time require and the value of Petitioner’s interests in the
Case 8:21-cv-00101-MSS-AAS Document 8 Filed 01/22/21 Page 2 of 6 PagelD 31

Vessel can be more definitely ascertained, the Court finds that an Ad Interim Stipulation in the
amount of $30,587.87 fully covers the value of Petitioner’s interest in the Vessel, its pending
freight, together with her engines, tackles, appurtenances, etc.

Accordingly, it is hereby

ORDERED that the Ad Interim Stipulation filed by Petitioner herein which represents
the value of Petitioner’s interest in the Vessel as fixed by the Court herein in the amount of
$30,587.87, with Petitioner being subject to such increases in the amount of such Ad Interim
Stipulation, together with adequate surety, as the Court may from time to time order according to
the rules and practices of this Court, is hereby APPROVED;

ORDERED that if the amount of said Ad Interim Stipulation is not contested by any
Claimant herein, said Ad Interim Stipulation shall stand as a stipulation for the value and an
appraisal will not be required;

ORDERED AND ADJUDGED that a Monition and Injunction shall issue out of and
under seal of this Court against all persons or corporations asserting claims for any and all losses,
damages, injuries, or destruction allegedly as a result of the occurrences and happenings recited
in the Complaint, to file their respective claims with the Clerk, United States District Court for
the Middle District of Florida, on or before April 2, 2021, and serve on Petitioner’s attorneys,
Hamilton, Miller & Birthisel, LLP, 100 S. Ashley Drive, Suite 1210, Tampa, Florida 33602, a
copy thereof, or be defaulted. If any claimant desires to contest Petitioner’s right to exoneration
from or limitation of liability, Claimant shall file and serve on Petitioner’s attorneys an answer to
the Complaint, on or before said date, unless the claim included an answer to the Complaint so

designated, or be defaulted;
Case 8:21-cv-00101-MSS-AAS Document 8 Filed 01/22/21 Page 3 of 6 PagelD 32

ORDERED AND ADJUDGED that a public notice of said Monition be given by
publication as required by Supplemental Rule F, once a week for four successive weeks in the
Tampa Bay Times prior to the date fixed for filing of claims in accordance with Supplemental
Rule F and that not later than the second weekly publication, a copy of said notice be mailed by
Petitioner to every person or corporation known to have a claim against Petitioner arising out of
the incident set forth in the Complaint;

ORDERED AND ADJUDGED that the commencement or further prosecution of any
action or proceeding against Petitioner, the Vessel or any other property of Petitioner with
respect to any claims for which Petitioner seeks exoneration from or limitation of liability herein,
including any claim arising out of or connected with any loss, damage, injury, or destruction,
more fully described in the Complaint, is hereby STAYED, ENJOINED AND RESTRAINED,
until the final determination of this action; and

IT IS FINALLY ORDERED that service of this Order as a restraining order may be
made by mailing a conformed copy of it to the person or persons to be restrained, or to their
respective attorneys, or alternatively, by hand delivery.

DONE AND ORDERED in Chambers in Tampa, Florida, this  < day of

J Anidrng 2021.
A fea0 2 Aid la

Meat saeee
Copies to: Aranda Aynsih Sarssr—
Counsel of Record.
Case 8:21-cv-00101-MSS-AAS Document 8 Filed 01/22/21 Page 4 of 6 PagelD 33

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

IN ADMIRALTY

IN THE MATTER OF:

THE COMPLAINT OF PAULA DALTON, AS
OWNER OF A 2015 19? TWIN VEE BAY CAT
(HULL ID: TVG19158G415), IN A CAUSE OF
EXONERATION FROM OR LIMITATION OF
LIABILITY,

CASE NO.: 8:21-cv-00101-MSS-AAS

Petitioner.

 

MONITION

TO THE MARSHAL OF THE UNITED STATES OF AMERICA FOR THE UNITED STATES
DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA:

WHEREAS, a Complaint has been filed in the United States District Court for the Middle
District of Florida, Tampa Division, by Petitioner, PAULA DALTON, as owner of a 2015 Twin
Vee Powercats 19° Bay Cat (HIN # TVG19158G415) (the “Vessel”), seeking exoneration from,
or limitation of, her liability concerning any and all personal injury, property damage, destruction
or other losses occasioned by or arising out of the alleged marine incident set forth in the
aforesaid Complaint, for reasons and causes in said Complaint, and praying that a Monition and
Injunction for those reasons be issued, and that all persons or corporations claiming any and all
personal injury, property damage, destruction or other losses, caused by or resulting from the
alleged marine incident set forth in the Complaint be thereby cited to appear and file their
respective claims with the Clerk of this Court, and to make due process thereof and citing them
to file their answers to the Complaint and all the proceedings be had, if it shall appear that
Petitioner is not liable for any personal injury, property damage, destruction or other losses, it

may be so finally decreed by this Court; and,
Case 8:21-cv-00101-MSS-AAS Document 8 Filed 01/22/21 Page 5 of 6 PagelD 34

WHEREAS, Petitioner has filed herein Ad Interim Stipulation for Costs and Value,
representing the value of the Petitioner’s interest in the subject Vessel, within fifteen (15) days
after the entry of an Order herein appraising the value of the Petitioner’s interest in the Vessel,
will pay the amount so fixed into this Court or will file with the Court a stipulation for value in
the usual form and with approved surety;

YOU ARE THEREFORE COMMANDED TO CITE PERSONS OR CORPORATIONS,
in respect of which Petitioner seeks limitation, to file their respective claims with the Clerk of
this Court and to serve on or mail to the Petitioner’s attorneys copies thereof on or before April
2, 2021, and citing such claimants to appear and respond to the Complaint herein on or before
April 2, 2021, or within such time as the Court may grant and what you have done in the

premises do you then make return to the Court together with this writ.

DONE AND ORDERED in Tampa, Florida on this Any of ¢ la tae , 2021.

Acarde Ath Spo

UNITED STATES DISTRICT JUDGE
\v patos

Arvada Pri Serna

Copies furnished to:

Counsel of Record
Case 8:21-cv-00101-MSS-AAS Document 8 Filed 01/22/21 Page 6 of 6 PagelD 35

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

IN ADMIRALTY

IN THE MATTER OF:

THE COMPLAINT OF PAULA DALTON, AS
OWNER OF A 2015 19? TWIN VEE BAY CAT
(HULL ID: TVG19158G415), IN A CAUSE OF
EXONERATION FROM OR LIMITATION OF
LIABILITY,

CASE NO.: 8:21-cv-00101-MSS-AAS

Petitioner.

/

 

NOTICE OF MONITION

LEGAL NOTICE FOR PUBLICATION. Notice is hereby given that PAULA DALTON, as
owner of a 2015 19’ Twin Vee Bay Cat (HIN # TVG19158G415) (the “Vessel”), has filed a
Complaint pursuant to Title 46, United States Code, Section 30501-30512, claiming the right to
exoneration from or limitation of liability from any and all personal injury, property damage,
destruction or other losses occasioned by or arising out of the alleged marine incident which
occurred on or about November 27, 2019 on the navigable waters of the United States in or
around Big Pine Key, Monroe County, Florida as more fully set forth in the Complaint. Any and
all persons or corporations claiming damage for any and all losses, destruction or damage arising
from, or relating to, the matters set forth in the Complaint shall file their claims with the Clerk of
the United States District Court for the Middle District of Florida, Tampa Division, 80] North
Florida Avenue, Tampa, Florida 33602, and serve on or mail to the Petitioner’s attorneys,
Hamilton, Miller & Birthisel, LLP, 100 S. Ashley Drive, Suite 1210, Tampa, Florida 33602, Tel:
(813) 223-1900, Fax: (813) 223-1933, a copy thereof on or before April 2, 2021; any and all
persons or corporations desiring to contest allegations of the Complaint shall also file an answer
in the United States District Court for the Middle District of Florida and shall serve a copy
thereof to the attorneys for Petitioner, on or before April 2, 2021. FAILURE TO TIMELY
FILE A CLAIM AND/OR ANSWER BY April 2, 2021 MAY RESULT IN THE WAIVER
OF YOUR RIGHT TO FILE A CLAIM AND/OR ANSWER.
